Rejoinder
Claims 1, 2, 4-6 and 8-14 allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-III, as set forth in the Office action mailed on 09/16/21, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a second semiconductor element having a first electrode and a second electrode on a main surface side thereof, wherein: the connection conductor includes a first connection conductor that electrically connects together the first electrode of the second semiconductor element and the first electrode of the first semiconductor element”; of claim 8 stating “a first connection conductor provided on the base material and connecting together the first electrode of the first semiconductor element and the first electrode of the second semiconductor element; a second connection conductor provided on the base material and connected to the second electrode of the second semiconductor element; a sealing resin provided on the base material to seal the first semiconductor element and the second semiconductor element; a first via provided in the sealing resin and electrically connected to the second electrode of the first semiconductor element; and a second via provided in the sealing resin and connected to the second connection conductor”; and of claim 10 stating “ preparing a second semiconductor element having a first electrode and a second electrode on a main surface side thereof; connecting the first electrode of the first semiconductor element to a first connection conductor provided on a base material; connecting the first electrode of the second semiconductor element to the first connection conductor; sealing the first semiconductor element and the second semiconductor element provided on the base material with a sealing resin”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.